ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_07_EN.txt. 239

DISSENTING OPINION OF JUDGE MORENO QUINTANA
[Translation]

I greatly regret that I am unable to concur in the advisory
opinion given by the majority of my colleagues concerning the
financial obligations of Members of the United Nations. It would
have been for me a matter of great satisfaction to contribute in
the exercise of my judicial function to the most effective realization
of the essential purpose of the Organization. But I cannot depart
from certain legal concepts which to my mind are of cardinal im-
portance for the interpretation of the Charter; they are those
which, in the present case, preclude the Court from giving the
opinion requested of it.

*
* *

By its resolution 1731 (XVI) of 20 December 1961 the General
Assembly of the United Nations requested of the International
Court of Justice an advisory opinion which raises an important
question, that of the obligations of Member States in the matter
of financing the United Nations operations in the Congo and in the
Middle East.

On 12 February 1962 the Secretary-General transmitted to the
Court an Introductory Note. Seventeen written statements by
Member States were also received by the Court on the question of
whether the various expenses incurred by the United Nations in
financing its operations in the Congo and in the Gaza strip constitute
expenses within the meaning of Article 17, paragraph 2, of the
Charter. Four other written statements were later presented to the
Court. A voluminous dossier consisting of five parts was also
transmitted to the Court. This dossier contains a large number of
documents and two notes which inform the Court of decisively
important facts and circumstances, with a view to enabling it to
pronounce on the question submitted to it. Such matters are the
debates in organs of the United Nations which led the General
Assembly to ask the Court for an advisory opinion; the operations
undertaken by the United Nations in the Congo (ONUC); the
operations of the United Nations Emergency Force in the Middle
East (UNEF), the drafting and adoption by the San Francisco
Conference in 1945 of Article 17, paragraph 2, of the Charter; and
the procedure and practice of the organs of the United Nations in
applying that provision.

92
OPIN, 20 VII 62 (DISS. OP. JUDGE MORENO QUINTANA) 240

At the origin of the request for an advisory opinion are the dis-
cussions which took place between the fifteen members of the
Working Group set up on 2x April 1961 by the General Assembly to
examine the administrative and budgetary procedures of the
United Nations. A number of views were expressed by these mem-
bers and by the Secretary-General in the Working Group on the
legal nature of the financial obligations arising from peace-keeping
operations. Having regard to their divergence, the Working Group
advised the General Assembly to ask the Court for an advisory
opinion, and the General Assembly decided on the wording of the
question.

The question was put in a concrete way by that organ, which
recognized that it had need for authoritative legal guidance and
listed the General Assembly resolutions on the expenditures in-
curred through the operations undertaken in pursuance of various
resolutions of the Security Council and of the General Assembly
itself. The wording of the question, from the standpoint of its legal
scope, may be reduced to the following: Do the expenditures
authorized by the General Assembly with regard to the operations
undertaken by the United Nations in the Congo and Middle East
constitute expenses of the Organization within the meaning of
Article 17, paragraph 2, of the Charter?

The Court has already, from 1948 to 1955, devoted six Advisory
Opinions to its task in connection with the interpretation of the
Charter. These Opinions were, in a sense, at the foundation of the
legal implementation of that instrument. They dealt with the
admission of new Members to the United Nations, reparation for
injuries suffered in the service of the United Nations, the compe-
tence of the General Assembly for the admission of a State to the
United Nations, the international status of South West Africa,
the effect of awards of compensation made by the United Nations
Administrative Tribunal and the voting procedure of the General
Assembly with regard to the aforementioned territory. The exercise
of the Court’s advisory jurisdiction which derives from Article 96
of the Charter and from Article 65 of the Statute of the Court—
the interpretatio legis of the Roman jurisconsults—is growing from
year to year. It may soon perhaps become more important than
the Court’s jurisdiction in contentious proceedings, which does not
always satisfy the aspirations of those who would have preferred
the tribunal with international jurisdiction to be established on
other bases. To say that this new advisory opinion might decide
the fate of the United Nations in the years to come would certainly
be rash, but it may at least be affirmed that its effects would be
far-reaching. It relates to a matter as decisive as that of the financing
of the Organization for the achievement of its purpose of main-
taining international peace and security.

An egalitarian solution, taking the financing of operations
mainly based on military action as being a normal expense of the

93
OPIN. 20 VII 62 (DISS. OP. JUDGE MORENO QUINTANA) 241

Organization to be apportioned among all Menibers States, seems
an attractive one from the point of view of the cause served by the
purpose in question. But it does not seem to be very desirable in
the light of the small financial resources of a great number of

‘Member States, many of which are under-developed countries.
On the other hand, a qualified solution which made such financing
an exclusive responsibility of the members of the Security Council
would be ditected at the States directly committed to that cause.
It would perhaps have the disadvantage of limiting all action in this
connection out of concern for the financial consequences. That then
is the setting today of the question put to the Court. But the latter
has to examine the question from the point of view of law and not
from the political point of view.

*
* *

To situate the context in which the question submitted to the
Court arises, it is necessary to go back to the origins of the financial
difficulties encountered by the United Nations when it had to assist
Member States which asked for the Organization’s support with a
view to the maintenance of the principal purpose assigned to it
by the Charter. A short historical account would seem in any case
to be necessary.

In October 1956, an act of aggression was launched against Egypt,
a Member State of the United Nations, by three other Member
States, two of which were permanent members of the Security
Council. Since the lack of agreement among the permanent mem-
bers prevented the Security Council from fulfilling its essential task,
the General Assembly set up an international emergency force
(UNEF) and adopted the necessary measures. Seven resolutions
of that organ adopted between 1956 and 1958 dealt with the matter.
Eight other resolutions, from 1956 to 1960, dealt with the financing
of the related operations. The request for an opinion lists these.
In short, having regard to the views expressed on several occasions
in the competent organs of the United Nations by the Secretary-
General, the General Assembly finally took up the position indi-
cated in its resolution 1575 (XV) of 20 December 1960, according
to which the amount authorized for the financing of the expenditure
on the operations in the Middle East for 1961 would be met by all
Member States on the basis of the regular scale of assessment.

Soon after, as a result of the state of anarchy into which the
Congo, a new Member of the United Nations, seemed to be falling,
in 1960 and 1961 the Security Council adopted five resolutions
which decided on operations by the Organization in that country
(ONUC); and, in the same years, the General Assembly in its turn
adopted four resolutions on the subject. The financing of these
operations was the subject, also in 1960 and in 1961, of five reso-
lutions by the General Assembly. All these resolutions are indicated

94
OPIN. 20 VII 62 (DISS. OP. JUDGE MORENO QUINTANA) 242

in the request for opinion. Although the Security Council adopted
measures, in the case of the Congo, which it could not take in the
case of the Middle East, it did not consider the question of financing
them. Lengthy debates began in the Fifth Committee, where
various views on the subject were expressed. On 20 December 1960,
the General Assembly declared in its resolution 1583 (XV) that the
expenses involved in the operations in the Congo constituted
expenses of the Organization within the meaning of Article 17,
paragraph 2, of the Charter, and that the assessment thereof against
Member States created binding legal obligations on-them to pay
their assessed. shares.

This historical account shows how, faced with divergent opinions,
the General Assembly acted to assure the efficacy of the measures
taken by itself or by the Security Council in pursuance of the lofty
mission to maintain international peace and security. Are the deci-
sions taken by the General Assembly on the financing of operations
in the Middle East and in the Congo binding or not binding on all
the Member States of the United Nations and, if they are binding,
in what degree? That is what should be examined.

*
* *

The Court has received twenty-one written statements by Mem-
ber States of the United Nations on the question referred to it, in
addition to the ample account which the Secretary-General has
given in his Introductory Note for the Court. It has also heard
oral statements by the representatives of nine States which con-
firmed the position set forth in their written statements. A further
indication of the various positions taken up is also given by the
views more than once expressed by the Secretary-General in the
Fifth Committee and the Advisory Committee, in his reports to
the General Assembly, in the opinions expressed by various dele-
gations at the meetings of the competent organs, and in the legal
tone itself of the resolutions of the General Assembly. It is now
necessary to extract the substance of the various views, reduce
them to common denominators so as to arrive at a summary and a
synthesis, and strike the balance.

All this material could be simplistically classified by establishing
whether the answer to the question is yes or #0. But such a method
would be quite inadequate for the purposes which must be sought.
Only a concrete exegisis of the different positions taken up and the
grounds on which they are based can furnish a reasonable working
basis. From this point of view, and without taking into account
certain variants or reservations which have been expressed, four
principal contentions can be discerned: an affirmative contention,
another contention apparently affirmative but subject to certain
definite conditions, a negative contention, and lastly, the conten-
tion according to which it is not possible for the Court to pronounce
on the question.

95
OPIN. 20 VII 62 (DISS. OP. JUDGE MORENO QUINTANA) 243

As an ideological position, the affirmative contention is the most
attractive. It remains to be seen whether it is correct from the
legal point of view. It takes the view that the expenses involved
in the operations of the United Nations in the Middle East and in
the Congo are expenses of the Organization within the meaning of
Article 17, paragraph 2, of the Charter. Although of a different
nature from those covered by the administrative budget, they are
normal expenses to ensure the maintenance of international peace
and security, the Organization’s principal purpose. They are to be
borne by all the Member States and should be apportioned among
them; all the States are under a legal obligation to pay their share
according to the scale of assessment laid down for that budget.
The collection of the payments in question is a technical matter of
book-keeping which should be solved in some appropriate way:
incorporation in the ordinary budget, setting up of an additional
budget, or the opening of a special account. Apart from questions
of detail, such is the contention upheld by the Secretary-General
and adopted, presumably, by the resolutions of the General Assem-
bly, in particular by resolution 1583 (XV) of 20 December 1960. This
view is also upheld, in their written statements, by the Govern-
ments of Italy, Denmark, the Netherlands, the United States of
America, Canada, Japan, Australia, the United Kingdom. and
Ireland ; and also, in the oral proceedings, by the Norwegian Govern-
ment.

The other affirmative contention nevertheless makes its effec-
tiveness dependent on the fulfilment of certain conditions. It does
not dispute the legal basis of the reply to be made to the question,
but it attributes a voluntary character to the contributions re-
quested for military operations, and subordinates them to the
capacity of the Governments concerned to pay or to the authori-
zation required by their constitutional processes. These various
positions were taken in 1959 by certain delegations in the Fifth
Committee.

The negative contention derives its main strength from pre-
scriptions concerning the distribution of functions. It comes from
the fact that under Articles II, 39, 41, 42, 43 and 48 of the Charter,
any action involving force or the use of armed forces comes within
the competence of the Security Council. The General Assembly
may make recommendations as to the maintenance of international
peace and security, but may. not take measures with regard to
them. It is therefore for the Security Council and not for the General
Assembly to make the necessary financial arrangements for the
fulfilment of its specific function. Any decision taken on such a
matter should be based on the special agreements between the
Security Council and the Member States of the United Nations to
which Article 43 of the Charter refers. The expenses referred to in
Article 17, paragraph 2, of the Charter are only those of the budget
drawn up for the normal activities of the Organization and not

96
OPIN. 20 VII 62 (DISS. OP. JUDGE MORENO QUINTANA) . 244

expenses for other activities. It is on those Member States whose
action brought about the establishment of a military force that
the obligation to contribute to financing it falls. And Member
States which have not agreed to the establishment of the force
do not have that obligation. This contention was advanced in the
Fifth Committee and in various written statements. It is the view
taken, in different forms, by the Governments of the Soviet Union,
Mexico, India, Upper Volta, Czechoslovakia, Portugal, Spain,
South Africa, Byelorussia, Bulgaria, the Ukraine and Romania.
It may be deduced from it, in particular as regards the position
taken up by the States of the Soviet group, that the legal non-
obligation to pay the expenses in question is based not only on the
invalidity of the resolutions under which the operations were
undertaken, but also on the fact that the expenses are not those
referred to in Article 17, paragraph 2. This last argument, as an
established fact, would straightway suffice to furnish the reply to
the question submitted in the request for an advisory opinion.

A fourth contention is that advanced by France, and deals with a
fundamental question of procedure in this matter. In this view the
question put to the Court by the request for an opinion was put
in an equivocal way. The circumstances in which the Court is being
consulted are not such as to make it possible to obtain the legal
opinion which is expected of it. These circumstances would tend to
involve, by means of a devious procedure, a revision de facto of the
constitutional rules of the Charter, which would go beyond its
letter and spirit. The same point of view was also put forward by
South Africa.

*
* *

The legal problem for the Court’s consideration is, therefore,
that of the interpretation of Article 17, paragraph 2, of the Charter,
which runs: “The expenses of the Organization shall be borne by
the Members as apportioned by the General Assembly.” To decide
the question, it is necessary to consider various elements of appre-
ciation. These include the general principles which governed the
adoption of the text, the scope and significance of the resolutions
by which it has been applied, the administrative procedures and
practices followed in the matter, the preparatory work which pre-
ceded the adoption of the text, and, finally, the exegesis of the text
itself. Last of all—unless it is done ab initio, that is a question of
method—the problem of the competence of the Court to reply to
the question as it has been submitted to it must be dealt with.

Does the provision is question, whose scope seems to be of a
general nature, apply to all the expenses of the Organization or
only to the expenses related to its normal activities? The phraseo-
logy used is ambiguous and leaves ample room for doubt. The pro-
vision must clearly have a meaning because it is ‘‘within the mean-

97
OPIN. 20 VII 62 (DISS. OP. JUDGE MORENO QUINTANA) 245

ing of Article 17, paragraph 2, of the Charter” that the General
Assembly submits the question to the Court. With this provision
must also be linked that of paragraph I of the same Article, which
refers to the “budget of the Organization”. Is by this budget to be
understood that relating to normal activities or one including all
the expenses, both current and extraordinary, of the Organization ?
For there is a technical relationship of cause and effect between the
budget which authorizes the necessary appropriations and the
resulting expenditure. No single conclusion can be drawn from the
successive positions adopted by the General Assembly and by the
Secretary-General on this problem. For, although the final position
adopted by both one and the other seems to be that which has
already been put forth, from other documents a different position
emerges. In the Secretary-General’s Report of 6 November it is
stated that every nation providing a unit for UNEF would be
responsible for all costs for equipment and salaries while all other
costs should be financed outside the normal budget of the United
Nations. In its turn the General Assembly, by its resolution 1619
(XV) of 21 April 1961, recognized that ‘the extraordinary expenses
for the United Nations operations in the Congo are essentially
different in nature from the expenses of the Organization under the
regular budget and that therefore a procedure different from that
applied in the case of the regular budget is required for meeting
these extraordinary expenses”.

It might be considered in the first place, as a starting point for
formulating an advisory opinion on the matter, whether an inter-
national Organization such as the United Nations does or does not
enjoy the financial independence necessary to implement the pur-
poses and principles which are at the basis of its existence. The
reply is at once seen to be in the affirmative. This solution was
confirmed, though from different situations, in the Advisory
Opinions which the Court gave in 1949 on the reparation for in-
juries suffered in the service of the United Nations, and again in
1954 on the effect of awards made by the United Nations Admini-
strative Tribunal. It is the necessary consequence of the establish-
ment of an international organization, but it does not however
imply that any specific organ should take certain measures, nor
that all the expenses must necessarily be borne by all the Members.
Nothing stands in the way of an appropriate distribution of responsi-
bilities, obligations and powers. That depends not only upon the
degree of interest involved but also on the degree of intervention
assigned to each category of Members by the constitutive instru-
ment of the Organization. Each organ has its due function. The
implied powers which may derive from the Charter so that the
Organization may achieve all its purposes are not to be invoked
when explicit powers provide expressly for the eventualities under
consideration. The problem, thus stated, seems to focus on the

98
OPIN. 20 VII 62 (DISS. OP. JUDGE MORENO QUINTANA) 246

specific provisions which govern the functioning of the organs and
the financial arrangements of the United Nations and not on those
provisions laying down its general purposes.

The validity of the resolutions by which the General Assembly
and the Security Council undertook operations in the Middle East
and in the Congo in the name of the United Nations has been
questioned by several delegations, in particular those of Czecho-
slovakia, the Soviet Union and Byelorussia. Consequently, the
expenditure incurred by these operations (authorized by resolutions
of the General Assembly) would, in this view, involve no financial
obligation for Members of the Organization. From this standpoint
it may be inferred that, even if the expenditures in question might
by their nature be binding on all the Member States, the latter
would nonetheless be relieved from all obligation by virtue of the
invalidity of the resolutions at their base. An opposite reasoning is
to be found in the opinion expressed in the Fifth Committee in 1961
by the Secretary-General—and this is the opinion of the Nether-
lands also—namely, that this obligation does exist in view of the
fact that the expenditures in question did not relate to action
involving force under Article 41 of the Charter, nor to the use of
armed forces provided for in Articles 42 and 43, but were expenses
for the normal activities of the Organization. The payment of these
expenses would thus be an obligation to be borne by all the Members
of the United Nations, even when the expenditure involved by the
action in question was of an extraordinary nature.

This distinction does not however seem to be well founded. There
is no warrant for it in the Charter. Any use of armed forces intended
for whatever purpose implies by definition enforcement action, and
all expenses other than those in support of the use of such forces—
even those for activities which are non-military but which relate to
the operation undertaken—partake of the same character. The case
of Katanga, which from the end of 1961 until the beginning of the
present year has been the scene of events which are a matter of
public knowledge, is particularly revealing in this connection. It
would be difficult to infer therefrom a conclusion that the United
Nations forces did not undertake enforcement action, or that, even
if coercive in nature, it did not fall within the purview of Article 11
of the Charter which refers to a “State”. When there have been dead
and wounded, bombardments on both sides, when civilian popula-
tions have paid the price, when a cease-fire and other military
agreements have been negotiated between two belligerent groups,
it is not easy to evade the analysis of the question of enforcement
action by restricting the interpretation to a purely grammatical
construction discountenanced in previous decisions of the Court.
Nor is it possible to disregard in such a case the action of a belligerent
community recognized under international law as possessing a legal
personality. And what would be the position if tomorrow Israeli
armed forces, renewing the aggression unleashed in 1956 against

99
OPIN. 20 VII 62 (DISS. OP. JUDGE MORENO QUINTANA) 247

Egypt, attacked the Gaza strip and obliged the United Nations
forces to repel them? Would this be enforcement action or would
it not? The facts would speak the answer for themselves. It is then,
as laid down in Article 24 of the Charter, for the Security Council
and not the General Assembly to exercise the specific powers
derived from the maintenance of international peace and security.

The problem discussed by the delegations referred to and by the
Secretary-General is in every way of the greatest legal interest with
respect to the interpretation of the Charter. In its written statement
the French Government makes it an important question from the
point of view of the expenses involved. South Africa’s written
statement makes the same point. This question could have been
submitted to the Court as an integral part of the request for an
advisory opinion, and as a preliminary question to the one sub-
mitted in the present request. But the General Assembly did not
see things that way, and has not asked the Court to pronounce on
the validity of the resolutions in question nor to say whether the
operations launched by the United Nations in the Middel East and
in the Congo are a consequence of the normal activity of the Organi-
zation, or whether they constitute action involving force or the use
of armed forces as provided for in the Charter. The reply to the
request which is made to the Court has been restricted and comes
exclusively within the ambit of Article 17, paragraph 2. This is a
great pity, for it prevents the Court from bringing its judgment to
bear on the legally decisive factor in the case and hence perhaps
from solving the problem which is put to it for consideration.

As to the procedure and practice followed in budgetary matters
by organs of the United Nations in pursuance of the above-mention-
ed provision of the Charter, it is not to be denied that they are of
definite technical importance. They show in what way the regular
budget of the Organization is drawn up, how the estimates are
approved, and in what way the financial administration is carried
out. Important information is also given on other book-keeping
aspects and particularly on those concerning the special accounts
opened for the United Nations operations in the Middle East and
in the Congo. A consequence may be the adoption of an actual stand
on the problem at issue; which was the case in respect of the relevant
resolutions of the General Assembly. Certainly none of these pro-
cedures and practices constitute an application of the law, but they
do nonetheless make clear the necessity for a technical separation
between the normal administrative expenses of the Organization
and those called for by exceptional circumstances.

The preparatory work leading to the adoption of a given text can
certainly be very useful when the text is not sufficiently clear. That
is obviously not the case with respect to Article 17, paragraph 2, of

100
OPIN. 20 VII 62 (DISS. OP, JUDGE MORENO QUINTANA) 248

the Charter, which deals without any doubt with the expenses of
the Organization. But to what expenses does it refer, since it does
not limit them to certain expenses only nor does it include them all?
For it was stressed in the debates of the special committee of the
San Francisco Conference that the General Assembly was the only
organ of the United Nations authorized to approve the budget of
the Organization, that the expenses were to be borne by its Members,
that the General Assembly should fix the scale of contributions, etc.
None of these arguments however constitutes a decisive factor for
solving the present case. They may be used to support either a
liberal or a restrictive construction. From the work of the San
Francisco Conference, a conclusion & contrario sensu might however
be inferred from what was said as to the application of the sanction
provided for by Article 19 of the Charter, namely that if expenditures
of the kind under discussion do not involve the application of the
sanction in question they are not the expenses mentioned in Arti-
cle 17, paragraph 2. The reply requested from the Court remains
essentially a question of interpretation and, therefore, of legal
exegesis.

What did Article 17, paragraph 2, of the Charter intend to mean
when it laid down that the expenses of the Organization shall be
borne by its Members? This paragraph certainly did not intend to
make any Innovation in the matter, but rather to lay down a rule
common to almost all types of international organization. It would
be difficult to find any international organization where all the
members benefited and only some of them bore the expenses. The
Article has a general bearing which does not seem to discriminate
between different types of expenditure, and the saying ubi lex non
distinguit, nec nos distinguere debemus would in any case be applic-
able to it. But the least expert mind is inclined to understand that
only normal expenses are meant, that is to say those that are
indispensable in any organization—in other words, the administra-
tive expenses which are those that could not be dispensed with
without the organization disappearing. For, if it were not so, and
if all the Member States of the United Nations were obliged to bear
burdens over and above the responsibility to which they had com-
mitted themselves, then the financial power of the Organization
would be substituted for the national powers of each of its Members.
It is established that the United Nations is not a super-State, as the
Court affirmed in its Advisory Opinion on the reparation for injuries
suffered in the service of the United Nations (see /.C.J. Reports 1949,
p. 179). The Organization is an association of States with a view to
the achievement of certain common purposes, and of which the
constitutive instrument recognizes the sovereign equality. All other
expenditure, such as that deriving from the exercise of functions
proper to each organ of the United Nations, has its own particular
regulations governing it, and does not appear to have been con-

IOT
OPIN. 20 VII 62 (DISS. OP. JUDGE MORENO QUINTANA) 249

sidered in the request for an advisory opinion. This point is partic-
ularly applicable to the circumstances under which the special
agreements mentioned in Article 43 of the Charter are drawn up.

In Article 23 the Charter provides for two categories of Members
in the composition of the Security Council: the permanent Members
and the non-permanent Members. The permanent Members have a
seat on the.Council ad vitam societatis ; the non-permanent Members
act for the duration of their mandate as though they were perma-
nent Members, apart from the right of veto. According to Article 24
of the Charter, the Security Council has the “‘primary responsibility
for the maintenance of international peace and security”. The
responsibility is conferred by all the other Members on whose behalf
the Security Council acts and it supposes a mandate of honour which
cannot be renounced or revoked as far as the permanent Members
are concerned; it is at the very basis of the United Nations. Arti-
cle 106 of the Charter makes this point particularly clear: it lays on
the parties to the 1943 Four-Nation Declaration, and France, pend-
ing the coming into force of the special agreements referred to in
Article 43, the responsibility for “‘such joint action on behalf of the
Organization as may be necessary for the purpose of maintaining
international peace and security”. This task is incumbent, first of
all, upon this limited group of States, next on the Members of the
Security Council and not on the other Members of the Organization.
The reference could not be clearer. But such a privilege would seem
also to have its counterpart. The exercise of the right to administer
world affairs goes together with the duty of furnishing the necessary
means for the accomplishment of that duty. It is therefore the
obligation of the Members of the Security Council to pay the
expenses incurred by such operations as those in the Middle East
and the Congo.

Hence, a legal interpretation of the provision in question leads to
the view that the expenses referred to in Article 17, paragraph 2, of
the Charter are the current administrative expenses of the Organi-
zation, and not other expenditure such as that resulting from the
undertaking of operations by military forces.

ae x

With regard to the request which is made for an advisory opinion
from the Court there are three solutions which the Court may
consider. For the circumstances in which the matter has been
referred to the Court require a prior decision as to its competence
in the case. It cannot be denied that an advisory opinion by the
Court must be of utility to the United Nations. The request in fact
excludes from the opinion requested the question of the validity of
the basic resolutions in which the General Assembly decided to
undertake the operations in the Middle East and in the Congo, and

102
OPIN. 20 VII 62 (DISS. OP. JUDGE MORENO QUINTANA) 250

that of the resolutions authorizing the relevant expenditures. That
can clearly constitute a serious obstacle to the fulfilment of its
judicial task by the Court. The Court might therefore deliver its
opinion in a purely formal fashion in view of the limited frame of
reference of the request; deliver an opinion on the substance while
nonetheless analysing the validity of the resolutions in question;
or, again, might say that the circumstances in which the request has
been made prevent the Court from delivering the opinion which is
expected of it. This is a question of procedure which, connected
with the much more important problem of the Court’s competence
in the matter, must be solved at the outset.

If the Court should deliver in a formal manner the Opinion
requested, it should, as it were, start from the idea that the expendi-
tures in question were validly authorized by the General Assembly.
Their validity derived from the vote of two thirds of the Members
would dispense the Court from deciding the question of the validity
of the resolutions which were at the base of the military operations.
In that case the question would be a clearly defined legal one. In its
Advisory Opinion on the conditions of admission of a State to mem-
bership in the United Nations the Court stated: “To determine the
meaning of a treaty provision—to determine, as in this case, the
character (exhaustive or otherwise) of the conditions for admission
stated therein—is a problem of interpretation and consequently a
legal question” (see Z.C.J. Reports 1947-1948, p. 61). But this would
be in any case a very incomplete background for a judgment, owing
to the absence of the legal analysis required by the circumstances
of the case. An opinion given under these conditions would also be
of a nature to distort the legal aspects of the case. The Court would,
despite itself, be making itself the intermediary for an affirmative
or a negative solution, which would however rest on a hypothetical
basis only. Its opinion would therefore be of but trifling help to the
United Nations in the fulfilment of its purposes. The Court’s prestige
would suffer, and the Organization would derive no practical benefit.

If the Court chose to deliver a reply of substance, it would have to
pronounce on both the intrinsic and formal validity of the resolutions
involved. That would amount to passing judgment on a politico-
legal phenomenon by virtue of which the General Assembly, naving
in view the effectiveness of the pacifist system of the Charter, has in
recent years substituted itself for the function assigned to the
Security Council. Although Article 18 of the Charter lists the
“important questions” which are the subject of “decisions” of the
General Assembly, such decisions, when concerned with the question
of the maintenance of international peace and security, merely
assume the form of “recommendations”; nor is there any inter-
national organ which, by its decisions approving recommendations,
can alter their intrinsic character, which is non-obligatory. No type
of action other than enforcement action for the maintenance of
international peace and security, which is the exclusive prerogative

103
OPIN, 20 VII 62 (DISS. OP. JUDGE MORENO QUINTANA) 251

of the Security Council, is provided for by the Charter as the function
of any other organ. The Court might perhaps in that case accord an
extra-legal, if not legal, character to the resolutions by which the
General Assembly, faced with the paralysis of the Security Council,
took over the function which the Charter allots to the latter body
with a view to securing the primary purpose of the Organization to
maintain international peace and security. Such a process of adapta-
tion of the original provisions of the Charter to the new circumstances
of international life is in any case beyond the Court’s scope of inter-
pretation of the Charter. It would assume the exercise by that
organ, by indirect means, of an activity de lege ferenda which is
assigned to it neither by the Charter nor by its Statute.

There thus remains for the Court only the third course as an
adequate solution; namely, to inform the General Assembly, as the
organ of the United Nations which has requested the opinion, that
the Court is prevented from delivering an opinion in view of the
limitation imported into the request. Such a procedure would be
absolutely consistent and in accordance with the right that the
Court possesses, under Article 65 of its Statute, to accede or not
accede to a request made to it. It is unnecessary to recall the use in
this Article of the word may—‘‘the Court may give an Advisory
Opinion...”. Here, no injunction or order is laid down, as would
have been the case if the word must had been used. Furthermore this
interpretation has been confirmed by the Court in previous decisions.
“The permissive provision of Article 65 of the Statute’’—the Court
stated in its Advisory Opinion on Reservations to the Genocide
Convention—“‘recognizes that the Court has the power to decide
whether the circumstances of a particular case are such as to lead
the Court to decline to reply to the request for an opinion” (see
I.C.J. Reports 1951, p. 19). This interpretation was also applied in
the Advisory Opinion requested of the Permanent Court on the
question of Eastern Carelia, where the Court said: “It appears to
the Court that there are other cogent reasons which render it very
inexpedient that the Court should attempt to deal with the present
question’’ (see P.C.I.J., Series B, No. 5, p. 28).

In its Opinion on Judgments of the Administrative Tribunal of
the 1.L.0. upon complaints made against UNESCO, the Court
referred to the ‘‘compelling reasons” which would cause the Court
to decline to give an advisory. opinion requested within the frame-
work of the indispensable collaboration with the organs of the
United Nations (see I.C.J Reports 1956, p. 86). The present case,
in my opinion, furnishes compelling reasons militating against the
possibility of its fulfilling with the necessary effectiveness and indeed
expediency the advisory function assigned to it.

104
OPIN. 20 VII 62 (DISS. OP. JUDGE MORENO QUINTANA) 252

In conclusion, it will be appropriate to summarize the relevant
points of view as follows:

(x) The Charter of the United Nations gave the Organization the
financial independence required for the fulfilment of its purposes,
but this does not mean that all the Members are under the obliga-
tion to contribute to all the expenses which may result ;

(2) The question of the legal nature of the resolutions by which
the General Assembly and the Security Council undertook the
operations in the Middle East and in the Congo constitutes the
decisive element in the present case;

(3) The budgetary procedures and practices of the organs of the
United Nations, which are of a technical and not of a legal character,
do not on that account prevent a clear separation being made
between two categories of expenses;

(4) The preparatory work of the San Francisco Conference does
not indicate in any precise fashion which of the Members of the
United Nations are required to contribute to the financing of
specific operations, but they enable the reply to the question raised
to be inferred a contrario sensu ;

(5) The exegesis of Article 17, paragraph 2, leads to giving to its
words the legal construction which seems to proceed from it, in the
sense that the expenses it refers to are the administrative expenses
of the Organization and not those expenses which, by their nature,
are the exclusive responsibility of the Members of the Security
Council;

(6) The circumstances in which the question put to the Court in
the request for an advisory opinion is worded do not, in view of the
resulting limitation of its competence, permit the Court conscien-
tiously to accomplish its task in the present case.

(Signed) Lucio M. MORENO QUINTANA.

105
